Citation Nr: 1510932	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision as to depressive disorder and a September 2011 rating decision as to an increased rating for bilateral hearing loss and service connection for a left knee disability and a right knee disability.  Both decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before a Decision Review Officer (DRO) at a February 2014 hearing, and before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2014.  Transcripts of both of these hearings are of record.  

Although a May 2012 rating decision denied the Veteran's claims for service connection for a left knee disability and a right knee disability because new and material evidence had not been submitted, the Board notes that new and material evidence is not required in this case.  A veteran has one year to appeal a rating decision; if the veteran does not do so, it becomes final.  The May 2012 rating decision and the June 2012 notice of disagreement were both issued within one year of the September 2011 rating decision, and a substantive appeal was received within 60 days of issuance of a statement of the case.  As such, the September 2011 rating decision never became final, and is in fact on appeal.  38 C.F.R. §§ 20.302, 20.1103.  Therefore, the issue of whether new and material evidence has been received will not be addressed by the Board.  


The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he injured his knees while skiing in service, and that he has had trouble with his knees since that accident.  The Veteran is competent to relate his experience of an accident and subsequent pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the record contains competent evidence of an in-service injury, medical evidence indicating the Veteran suffers from the current disability of bilateral degenerative joint disease (DJD) of the knees, and evidence indicative of a nexus in the Veteran's competent testimony of knee pain since service, VA is to provide the Veteran with an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ has not scheduled an examination, and must attempt to do so upon remand.  

The AOJ has similarly not scheduled an examination as to the Veteran's depressive disorder.  While the Veteran has not indicated an in-service trauma, the Veteran has maintained that his depressive disorder is secondary to his service-connected tinnitus and hearing loss, as well as the knee disabilities for which he hopes to become service-connected.  An examination as to the Veteran's depressive disorder should also be scheduled upon remand.  

The AOJ did schedule an examination as to the Veteran's claim for a compensable initial rating of bilateral hearing loss.  Unfortunately, the April 2012 examiner declined to give the results of testing, stating that the results were not valid because initial poor SRT-PTA agreement and positive Stenger results in the left ear suggested a non-organic contributing component.  The record contains a February 2013 private opinion, which reported a pure tone average of 21 decibels (dB) on the right and 26 dB on the left, with word recognition scores of 72 percent on the right and 68 percent on the left.  Unfortunately, it is unclear whether the methods used by the private doctor followed the requirements of hearing loss evaluation for VA rating purposes.  Specifically, it is unclear whether the private physician used a Maryland CNC test to determine the word recognition scores, and whether the puretone threshold average was found by using puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, as required by 38 C.F.R. § 4.85.  The record also contains a May 2013 VA audiology consult.  The average of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are approximately 29 decibels for the right ear and 36 decibels for the right ear, while the word recognition scores are 90 percent bilaterally.  Again, it is unclear whether the Maryland CNC test was used to obtain the word recognition scores.  As the results of the May 2013 and February 2013 tests are so different, and the most recent VA examination of record was inconclusive, an additional examination should be scheduled.  As part of the opinion, the examiner should attempt to reconcile his or her findings with the May 2013 and February 2013 findings.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a joints examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has left knee and/or right knee disability(ies) that is/are caused by or related to his military service.  

The examiner's attention is drawn to the Veteran's competent lay testimony of injuring his knees while skiing in service and experiencing knee pain since that time, as well as a September 2008 treatment note discussing left-sided neck, low back, and left leg pain since a motor vehicle accident in July 2008, and a June 2012 treatment note indicating symptoms resulted from a January 2000 motor vehicle accident.  

Any opinion given must be supported by a full and complete rationale.  

2.  Schedule the Veteran for a psychiatric examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to offer an opinion as to:

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is caused or chronically aggravated by his service-connected bilateral hearing loss and/or tinnitus, 

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is caused or chronically aggravated by his knee disabilities, which have not been service-connected at this time.  

A complete rationale is required for all opinions proffered.  Aggravation is defined as permanent worsening beyond the natural progression of the disease or disability.  

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his hearing loss.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

The examiner is to reconcile his or her findings with the differing results of the May 2013 VA audiological examination and the February 2013 private examination.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




